Citation Nr: 1631033	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Louis Turco, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012 and July 2013  by the above Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified at a hearing.  

The Board notes that in multiple submissions, the Veteran has submitted VA treatment records from January 2014 to April 2015 and a February 2016 private psychological assessment with information that has a direct bearing on the issues on appeal, with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  However, a waiver was not necessary in this instance.  An automatic waiver of AOJ review is applied to cases where the substantive appeal was filed on or after February 2, 2013.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014). 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as nightmares, flashbacks, hyperstartle behaviors, avoidance behaviors, disrupted sleep, depressed mood, feelings of helplessness and hopelessness, periods of decreased motivation, decreased concentration and attention, irritability, and hypervigilance resulting in an occupational and social impairment causing deficiencies in most functional areas, including work/school, social relations and mood. 

2.  The Veteran's PTSD is of a sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2016); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  PTSD

Psychiatric conditions are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  The Veteran has appealed the RO's initial grant of a 50 percent rating for PTSD effective September 28, 2011.  He asserts that he is entitled to a higher rating.  The rating criteria in affect are as follows: 
	
      Occupational and social impairment with reduced reliability and
			productivity due to such symptoms as: flattened affect; circumstantial, 
			circumlocutory, or stereotyped speech; panic attacks more than once 
			a week; difficulty in understanding complex commands; impairment 
			of short- and long-term memory (e.g., retention of only highly learned
			material, forgetting to complete tasks); impaired judgment; impaired
			abstract thinking; disturbances of motivation and mood; difficulty in 
			establishing and maintaining effective work and social relationships 	50 
	
		Occupational and social impairment, with deficiencies in most areas, 
			such as work, school, family relations, judgment, thinking, or mood, 
			due to such symptoms as: suicidal ideation; obsessional rituals 
			which interfere with routine activities; speech intermittently illogical, 
			obscure, or irrelevant; near-continuous panic or depression affecting 
			the ability to function independently, appropriately and effectively;
			impaired impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships 	70 

		Total occupational and social impairment, due to such symptoms as: 
			gross impairment in thought processes or communication; 
			persistent delusions or hallucinations; grossly inappropriate 
			behavior; persistent danger of hurting self or others; intermittent 
			inability to perform activities of daily living (including maintenance 
			of minimal personal hygiene); disorientation to time or place; memory 
			loss for names of close relatives, own occupation, or own name 	100 

		
The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.   However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

In assessing psychological, social, and occupational functioning, a tool called the Global Assessment of Functioning (GAF) is often employed by various mental health professionals.  The GAF is a scale from 0 through 100 reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Board discusses these scores as referenced by treating and examining sources, however, the GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.  

1.  Analysis 

At the start of the appeal period, the Veteran underwent a mental health diagnostic assessment in September 2011 at the West Palm Beach, Florida VA Medical Center (West Palm VAMC).  The Veteran had a raw score of 69 suggesting the presence of PTSD. In evaluating PTSD symptoms, the examiner noted that the Veteran scored the highest on a five-point scale (5 for extremely; 1 is not at all) when something reminded the Veteran of a stressful military experience, he was engaged in avoidance behaviors, felt emotionally numb, had thoughts of a foreshortened future, sleep difficulties, or difficulty concentrating, and experienced hypervigilance.  The Veteran scored an 18 on the Generalized Anxiety Disorder 7 (GAD-7) test, which was consistent with severe anxiety.  The Veteran reported feeling nervous, being unable to stop or control his worry, trouble relaxing, restlessness, and feelings of fear as if something awful might happen on a daily basis.

Within the same month of the September 2011 mental health diagnostic assessment, the Veteran underwent a formal mental status examination through his VA mental health provider.  The Veteran reported that it had not been difficult for him to do his work, take care of things at home, and get along with other people.  He also reported that he would not care if his life ended, but firmly denied suicidal urges, intent or plan.  The evaluator observed that the Veteran was not confused, irritable, boisterous, making verbal or physical threats, or attacking objects. Throughout the examination, the Veteran was alert and attentive.  He was also oriented to person, time, and place.  His appearance was cooperative and reasonable.  He spoke at a normal rate and rhythm and his language was intact.  His thought process and content appeared normal and coherent.  No unusual thought content was noted.  Issues were most apparent with his mood and affect.  His mood was anxious and dysphoric.  His affect was constricted.  The Veteran had suicidal ideation without plan.  His memory was grossly intact for treatment purposes.  The evaluator noted that the Veteran described symptoms such as re-experiencing, extreme avoidance, detachment, and hyperarousal consistent with PTSD.  He was given a GAF score of 48, which represents a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).

The Veteran returned to the psychiatric clinic in October 2011 for reevaluation.  The Veteran took this opportunity to discuss more of his personal life.  In February 2006, the Veteran had moved to Florida from New York State with his mother and two sons.  Shortly after the move, his mother passed away.  Since her death, he reported staying home most of the time, and having difficulty trusting people. He reported minimal changes since the session in September 2011.  The Veteran felt distant and cut off from people, having a loss of interest in activities that he used to enjoy.  He continued to feel that he had a foreshortened future, was hypervigilant and easily startled.  He also had difficulty concentrating.  His GAF score remained unchanged at 48.  

In November 2011, VA scheduled the Veteran for a VA PTSD examination.  The examiner opined that the Veteran had an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioned satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that he had no significant romantic relationships since a 1983 divorce.  Following service, the Veteran worked for his local transit authority for two years and the New York Department of Sanitation until 1986.  While working for the sanitation department, the Veteran injured his shoulder, and gained a full pension.  After his retirement, the Veteran reportedly did a few odd jobs until reentering the workforce in 2001 as a truck driver until 2005.  The Veteran told the examiner that he struggled to make friends after getting out of the Army.  He reported a general feeling of not fitting in or not belonging.  The examiner noted that the Veteran had an intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event experienced in Vietnam.  The examiner observed that the Veteran engaged in avoidance behaviors, had feelings of estrangement and/or detachment from others, and developed an exaggerated startle response.  The examiner also noted that the Veteran experienced depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

The Veteran attended a follow-up psychiatric appointment at the West Palm VAMC in December 2011.  The Veteran reported minimal changes in functioning since his October 2011 follow-up.  Despite positive aspects of the Veteran's mental status such as being oriented to person, time, and place, intact memory, insight, judgment, and normal thought process, his mood continued to be anxious and dysphoric.  His affect also continued to be constricted.  The GAF score continued to be at 48.  

In February 2012, the Veteran's son wrote a letter describing the effects of the Veteran's mental disorders.  He reported that over the past five years his father, the Veteran, was always worried about being around people.  He reported that the Veteran stayed in the house all the time.  If someone came to the door, the Veteran would not answer. The Veteran also avoided running errands and refused to drive.  The Veteran's son also noted that the Veteran had no friends.  Ultimately, the Veteran's son felt as if his father gave up on life.

Also in February 2012, the Veteran attended a mental health psychotherapy follow-up.  He described ongoing symptoms of re-experiencing, avoidance, detachment and hyperarousal. The Veteran's day to day life continued to be very isolated. He reported trying to keep himself busy.  He reported nightmares both related to Vietnam and not.  He also described himself as having significant difficulty trusting people and not wanting to put himself in a position where there may be conflict.  As seen in previous sessions, the Veteran reported minimal changes in functioning.  He also reported some increase in symptoms of PTSD, depression and general anxiety.  There continued to be no suicidal or homicidal ideation.  He had a strong sense of family.  He continued to have a GAF score of 48.  He was alert and attentive throughout the session.  He was oriented to person, time and place.  He was cooperative and reasonable.  His speech had normal rate and rhythm.  His mood was anxious, dysphoric.  His affect was constricted.  His thought process, association and content were normal and coherent.  He had suicidal ideation without plan.  His insight and judgment were intact for treatment purposes.  

In April 2012,  July 2012, August 2012, and October 2012 psychotherapy follow ups, the GAF score decreased  slightly to 45 with no significant changes in mood, and PTSD symptoms included ongoing symptoms of re-experiencing, avoidance, detachment and hyperarousal.  At the October 2012 appointment, he reported leaving the house only for appointments.

The Veteran's GAF score dropped further to 43 at VA psychotherapy follow-ups in November 2012, December 2012, February 2013, March 2013, April 2013, and May 2013.   The therapist noted that the Veteran had increased difficulties with poor sleep, isolation, problems with a son who lived with him, continued trust issues as well as symptoms of re-experiencing, avoidance, detachment and/or emotional numbing and hyperarousal. It was also noted that the Veteran had pervasive dysphoria, anhedonia, poor appetite, and concentration problems.

After what appears to be a gap in treatment, the Veteran returned to the VA in January 2015 for a psychotherapy follow-up.  The Veteran used the opportunity to discuss an upcoming trip that May to attend a granddaughter's first communion.  He reported that he had not been on a plane for several years, and preferred not to travel due to his discomfort of being around others as well as being around his ex-wife.  Due in part to the pending trip, his mood was dysthymic, his affect was congruent with mood and his insight and judgment were limited.  However, the Veteran remained alert and oriented in all spheres (person, place, and time).  There was no evidence of psychosis, a thought disorder, or hallucinations and there was no evidence of suicidal or homicidal ideation.

In February 2015, the Veteran attended a medication management follow-up.  The Veteran reported not taking medication for his PTSD, but preferred therapy.  However, dreams reported by the Veteran increased in frequency and upset the Veteran enough that he was willing to try Prazosin.  Otherwise, the Veteran reported being able to cope with symptoms such as hypervigilance, avoidance, and depressive mood with the support of his sons and pet dog.   He used this appointment to again discuss his pending trip in May.  His general mental status remained unchanged.  There continued to be no evidence of suicidal or homicidal ideation.  There were no reports of hallucinations or delusions.  He was alert and oriented to person, time, place and event.  His impulse control was adequate.  His insight and judgment were adequate for informed consent.  His speech was goal oriented.  His affect was restricted.   The same day, the Veteran underwent a mental health outpatient safety risk assessment and plan.  The Veteran did not express that he was a danger to himself or others.

In March 2015, the Veteran reported significant anxiety surrounding the upcoming May trip.  Despite the anxiousness, the Veteran continued to be alert, oriented in all spheres, and had adequate insight and judgment.  There was no evidence of psychosis, thought disorder, hallucinations, or suicidal and/or homicidal ideation.  

In April 2015, in a mental health medication management follow-up, the Veteran reported that he no longer had dreams.  When he awoke from sleep, he reported that he no longer remembered the dreams.  He reported that the medication prescribed to manage the dreams did not work in the beginning, but he had to take a few.  His mood remained in the mildly depressive range, but he had become accustomed to the feelings.  He continued to deny feelings of hopelessness, and homicidal or suicidal thoughts.  The features of PTSD remained with same levels of avoidance, intrusive memories and hypervigilance.  He expressed negative thoughts about meeting his grandchildren for the first time and that they may not want to interact with him. However, he reported that he had ongoing support from his sons and pet dogs.  His mood, thought process, orientation, insight and judgment, and impulse control remained unchanged.  

Several months later, the Veteran attended a February 2016 psychiatric evaluation conducted by private licensed psychologist Dr. F. J. P.  The evaluation offered the Veteran an opportunity to further discuss issues seen in the VA psychotherapy session notes.  During the evaluation, his responses were very hesitant, brief and seemingly unsure.  His speech rate and rhythm were clear and normal.   His thinking was also normal.  His mood was noticeably depressed and his affect was appropriate.  His attention, concentration, and short-term memory appeared markedly impaired.  His attitude during the examination was appropriate.  The Veteran maintained appropriate interest and effort and understood the questions and instructions given to him.  He responded openly and honestly without evidence of defensiveness.  From a mental health standpoint, the Veteran was pessimistic about the future.  He exhibited feelings of self-deprecation, guilt, lack of energy, anhedonia, and psychomotor retardation.  He continued to have sleep disturbance due to physical symptoms and bad dreams.  He also reported fatigue, loss of energy, tension, poor concentration, agitation, and fearfulness.  He was irritable and prone to worry and fret. He also exhibited introverted, retiring, and reclusive behavior.  He tended to be aloof and maintained psychological distance from other people. He also exhibited a severely restricted range of interests and had withdrawn from activities previously participated in.  The examiner noted that the Veteran would likely avoid unpleasant situations and will make concessions to avoid confrontations.  Additionally he continued to exhibit PTSD symptoms such as hypervigilance, avoidance, re-experiencing prior trauma, isolation, nightmares, irritability, and anxiety.

In evaluating the Veteran's symptoms associated with PTSD since being service connected, the Board finds an increase warranted from 50 percent to 70 percent for the entire period since the Veteran has exhibited occupational and social impairments with deficiencies of most areas such as work, school, social relations, and mood.

Work/School

The Veteran has a 9th grade education and a solid work history.  After discharge from the United States Army, the Veteran worked as a custodian for three years, a trackman for a railroad company for three years and a sanitation worker for the NY Department of Sanitation for 12 years until 1986.  The Veteran reported separating from this job after injuring his shoulder.  After leaving, he received a full pension.  The Veteran then worked as a salesman for three years and a truck driver for another four years until 2005.  

Based on the severity of his psychiatric condition, the Veteran would have difficulties getting to work.  Although he can drive, he has stopped driving and relies on his sons to take him to appointments.  

The Veteran would also have difficulty interacting with individuals in a work and/or school setting.  He avoids conflict at all costs and will shy away from others.  Furthermore, the Veteran actively tries to avoid engaging with others which would make it difficult to sustain work, even if it was independent, since he would still have to engage with supervisors at some point.    At the hearing, the Veteran reported that he would likely miss 10 out of 21 days of work due to his mental health status.  Such issues support a deficiency in functioning in a work and/or school setting.

Social Relations

The Veteran has a significant deficiency in social relations.  Although the Veteran has good relationships with his two sons and has made attempts to establish relationships with his grandchildren, he has had significant difficulty establishing relationships outside of this close circle of family.  Outside of his family, the Veteran isolates himself from others.  He has no friends.  During a typical day, he will sit in his home and watch television alone.  The Veteran tends to be aloof and actively maintains psychological distance from other people in an effort to avoid conflicts of any kind. 

Thinking/Judgment

Throughout the appeal period, the Veteran had no issue with thinking or judgment. He maintained normal thought content and processes, and his insight and judgment were either fair or intact.  The Veteran also has had no issues with suicidal or homicidal ideation.  Even though there have been notations of the Veteran's statements that he either wanted or thought he would be better off dead, those statements and thoughts were passive.  He reported consistently that he had no plan to commit suicide, and would not do so out of the love for his children.  

Mood

The Veteran's mood has been consistently depressed with constant anxiety, irritability and excessive worry.  He was pessimistic about the future.  He exhibited feelings of self-deprecation, guilt, lack of energy, anhedonia, and psychomotor retardation.  He continued to have sleep disturbance due to physical symptoms and bad dreams.  The Veteran also reported a history of fatigue, loss of energy, tension, poor concentration, irritability, agitation, and fearfulness.  He also exhibited a severely restricted range of interests and had withdrawn from activities previously participated in.  He is also likely to avoid unpleasantness and will make concessions to avoid confrontations.  Additionally he continued to exhibit PTSD symptoms such as hypervigilance, avoidance, re-experiencing prior trauma, isolation, nightmares, irritability, and anxiety. 

Since the Board finds that the Veteran has deficiencies in most areas, a 70 percent rather than 50 percent rating is warranted.  A 100 percent rating is not warranted because the Veteran has not shown a total occupational and social impairment.  The Veteran's thought process, hygiene, and memory has remained largely intact.  Furthermore, there has been no evidence of hallucinations, delusions or a desire to hurt himself or others, which are symptoms contemplated in the 100 percent rating.  Even though several of the symptoms noted in the 70 percent rating are absent from the Veteran's psychological picture, the totality of the evidence supports a higher 70 percent rating.

II.  TDIU 

A TDIU may be assigned when the disabled person, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. The inability to secure a substantially gainful occupation is determined in a two-part analysis: (1) the schedular requirement and (2) the impact of service-connected disabilities on a veteran's employability. 

 

A. Schedular Requirement

Generally, a veteran must first meet a schedular requirement. If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is only service connected for PTSD.  With an increase of the PTSD rating to 70 percent, the Board finds that the Veteran meets the schedular rating for a TDIU and can proceed with a review of the claim on the merits.  

B.  Impact of Service-Connected Disability on Employability 

The Veteran last worked as a truck driver full-time until March 2005, but he reports that he became too disabled to work as of January 2006.  The Veteran has a 9th grade education.  He has had no other training.  The Veteran is in receipt of Social Security retirement benefits based on age.  He has never been the recipient of Social Security disability benefits. 

Based largely on the private psychologist's opinion, the Board finds that the Veteran has been and continues to be incapable of sustaining and/or maintaining substantial gainful employment.  The mental health assessment prepared by Dr. F.J.P. notes that the Veteran has "poor or no skills" in relating to co-workers, dealing with the public, interacting with supervisors, and dealing with work stresses, and maintaining attention and concentration.  Such attributes are all key features of most work environments.  Furthermore, the examiner opined that the Veteran would miss work three or more times per month.  Between missing significant amounts of work, and the Veteran's difficulty dealing with work place stresses and difficulty forming even superficial relationships with others, a TDIU warranted.   



III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with October 2011 and February 2012 notices.  Neither the Veteran nor his representative has pled prejudicial error with regard to timing or content. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
As the contents of the notices fully comply with the requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran. 

VA met its duty to assist the Veteran by obtaining all available relevant evidence to the Veteran's claim. To that end, the VA obtained the Veteran's service treatment and personnel records, and post-service treatment records. VA attempted to obtain Social Security Administration records in 2000, but no records were found.  Furthermore, the Veteran was given the opportunity for a PTSD examination in November 2011.  The Board finds this examination report and opinion to be adequate and reflective of the severity of the Veteran's acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, the examiner that performed the examination was a medical professional and provided the Board sufficient information to render a decision.  Although the Veteran has not received another examination, the treatment record has been updated through April 2015, and the Veteran provided a private psychological evaluation conducted in February 2016, which provide insight to the Veteran's mental health status since the November 2011 examination.

The Veteran was also provided a hearing with the undersigned Veterans Law Judge (VLJ) in 2016. VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). When a VLJ conducts a hearing, the VLJ must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the undersigned VLJ specifically addressed the Veteran's PTSD and associated symptoms. The VLJ also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether the Veteran had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

Since neither the Veteran nor his representative made VA aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. Appellate review proceeded without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

A 70 percent rating for service-connected PTSD is granted subject to the rules and regulations governing VA monetary benefits.

A TDIU is granted subject to the rules and regulations governing VA monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


